Citation Nr: 1624338	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-30 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for dysmenorrhea.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for endometriosis.

4.  Entitlement to service connection for herpes simplex.

5.  Entitlement to service connection for allergies/respiratory disability.

6.  Entitlement to service connection for dilation and curettage to remove embedded intrauterine device (D&C).

7.  Entitlement to service connection for colon cancer, to include as due to exposure to medical waste. 

8.  Entitlement to service connection for lymphoma, to include as due to exposure to medical waste. 

9.  Entitlement to service connection for a vascular disability of the lower extremities, to include as due to exposure to medical waste. 

10.  Entitlement to service connection for a blood disability manifested by the presence of antihuman globulin (blood disability), to include as due to exposure to medical waste. 

11.  Entitlement to service connection for hepatitis, to include as due to exposure to medical waste. 

12.  Entitlement to service connection for breast cysts, to include as due to exposure to medical waste. 

13.  Entitlement to service connection for stomach cysts, to include as due to exposure to medical waste. 

14.  Entitlement to service connection for a disability manifesting as nodules in the seating area, to include as due to exposure to medical waste. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1959 to January 1961, with additional service in the Reserves.  The matters of service connection for colon cancer, lymphoma, and cataracts are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The remaining matters are before the Board on appeal from a November 2011 rating decision by the St. Petersburg, Florida, RO.  In an August 2012 rating decision by the St. Petersburg RO, the denial of service connection for allergies/respiratory disability was continued.  In April 2016, a Central Office hearing was held before the undersigned; a transcript is associated with the record.  The Veteran's file is now in the jurisdiction of the St. Petersburg RO.

The issues of service connection for hypertension, tuberculosis, and diabetes have been raised by the record in (respectively) a March 2015 substantive appeal, correspondence received in October 2015, and the April 2016 Board hearing; they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for colon cancer, lymphoma, a vascular disability of the lower extremities, a blood disability, hepatitis, breast cysts, stomach cysts, and a disability manifesting as nodules in the seating area are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On the record at an April 2016 hearing before the Board, prior to the promulgation of a decision in this matter, the Veteran withdrew her appeal seeking service connection for cataracts, endometriosis, herpes simplex, allergies/respiratory disability, and D&C and to reopen a previously denied claim of service connection for dysmenorrhea.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims for service connection for cataracts, endometriosis, herpes simplex, allergies/respiratory disability, and D&C and to reopen a previously denied claim of service connection for dysmenorrhea; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal can be by the appellant or by his/her representative, and must either be in writing or on the record at a hearing.  38 C.F.R. § 20.204.    

On the record at the March 2016 videoconference Board hearing, the Veteran withdrew her appeal seeking service connection for cataracts, endometriosis, herpes simplex, allergies/respiratory disability, and D&C and to reopen a previously denied claim of service connection for dysmenorrhea.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board has no further jurisdiction to review an appeal on the matters, and the appeal in the matters must be dismissed.


ORDER

The appeal seeking service connection for cataracts is dismissed.

The appeal seeking service connection for endometriosis is dismissed.

The appeal seeking service connection for herpes simplex is dismissed.

The appeal seeking service connection for allergies/respiratory disability is dismissed.

The appeal seeking service connection for D&C is dismissed.

The appeal seeking to reopen a previously denied claim of service connection for dysmenorrhea is dismissed.


REMAND

The personnel records associated with the Veteran's file include April 1977 correspondence ordering her to active duty for training for 339 days, beginning in May 1977.  It does not appear that records from this period of service (if it occurred) have been associated with the record.  As the Veteran has asserted that some of the claimed disabilities first manifested during a period of active duty service, these records are critical and must be sought for association with the record.

Furthermore, the most recent treatment records in the file are from December 2014.  Given that records of treatment since may contain information pertinent to the claims (particularly relevant here, where the precise nature of some of the disabilities claimed is not clear), and because VA treatment records are constructively of record, updated treatment records must be sought.

Blood Disability

The Veteran's DD Form 214 indicates that she served as a medical corpsman; exposure to medical waste is conceded.  The treatment records associated with the Veteran's file do not indicate that she has been diagnosed with a blood disability manifested by the presence of antihuman globulins.  At the Board hearing, the Veteran asserted that she was notified in of this condition when she attempted to donate blood.  On remand, the Veteran should be asked to provide a copy of this notification (or other evidence indicating that she has the claimed disability).  If records obtained pursuant to this remand reflect the diagnosis of a blood disability, a VA nexus examination must be provided.

Colon Cancer, Lymphoma, and Vascular Disability of the Lower Extremities

The Veteran has asserted that her colon cancer and lymphoma either manifested during or shortly after active service (as gastrointestinal or skin "nodule" complaints) or are related to (conceded) exposure to medical waste or to secondary radiation exposure.  Also, she has asserted that she has a vascular disability related to her colon cancer.  (VA treatment records reflect that she has complained of weakness, swelling, and discoloration of the legs (see August 2011 VA treatment record) and has been diagnosed with varicose veins).  The Board notes that the Veteran has had some medical training and experience and that it is precluded from relying on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Consequently, an advisory medical opinion should be obtained.


Hepatitis

VA treatment records reflect that the Veteran has been diagnosed with hepatitis B.  In April 2013, a VA infectious diseases specialist noted that the Veteran was negative for hepatitis C and likely acquired hepatitis B in 2011, based on negative findings prior to that date.  However, the specialist noted that the Veteran showed her primary care physician letters from the blood bank, dated in 1990, stating that the Veteran was positive for hepatitis B and C, which was inconsistent with (i.e., contradicted) the VA treatment records upon which that opinion was based.  In a statement received in October 2015, the Veteran asserted that she was diagnosed with hepatitis while in college.  The identified records from the college and blood bank have not been associated with the record.

On remand, the Veteran should be asked to provide the identified records (or signed release forms to allow VA to request such records on her behalf.)  In addition, as a current diagnosis of hepatitis B is confirmed by the record and medical exposures are conceded, an examination to determine the likely etiology of hepatitis B (or any other diagnosed hepatitis) is needed.

Stomach Cysts, Breast Cysts, and a Skin Condition of the Seating Area

The exact nature of these claimed disabilities is not clear from the record.  VA treatment records note treatment for recurrent episodes of urticaria and bullous dermatitis (see, e.g., November 2012 VA allergy consultation) and a lesion on the left abdomen (see July 2011 VA treatment record.)  While the Veteran's hearing testimony is not clear, it appears that she reported that cysts in the breast and seating areas (which are capable of lay observation) are recurring issues.  Consequently, an examination to identify and determine the likely etiologies of the claimed cyst/skin disabilities is needed.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   The AOJ should arrange for exhaustive development for all service treatment and personnel records related to the Veteran's service in the Reserves, to specifically include records related to a period of active duty for training service beginning in May 1977.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, or if it is shown that there April 1977 Orders were cancelled, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.
 
2.  The AOJ should also secure for the record all records of VA evaluations and treatment the Veteran has received for the disabilities at issue in this appeal (that are not already associated with the claims file.  The AOJ should also ask her to provide releases for VA to obtain records of any pertinent private treatment, to specifically include records related to a diagnosis of hepatitis C while at college and a 1990s letter from a blood bank notifying the Veteran of diagnoses of hepatitis B and C and a blood disability manifested by antihuman globulins.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If she authorizes release of records, but the provider in question does not respond to AOJ's request, she should be advised that ultimately it is her responsibility to ensure that private records are received. 

3.  If and only if the expanded record indicates that the Veteran has a currently diagnosed blood disability, the AOJ should also arrange for a hematological examination of the Veteran to determine the nature and likely etiology of any such diagnosed disability/ies.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current blood disability/ies.

(b) Please identify the likely etiology for each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service, to include exposure to medical waste therein?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  After the record is complete, the AOJ should also arrange for the Veteran's record to be forwarded to an oncologist (or other physician with the requisite expertise) for review and an advisory medical opinion regarding the etiology of the Veteran's colon cancer and lymphoma.  Based on review of the record, the consulting physician should provide an opinion that responds to the following:

What are the most likely etiologies for the Veteran's colon cancer and lymphoma?  Specifically, is it at least as likely as not (a 50% or greater probability) that either disability initially manifested during any period of active service, is otherwise related to the Veteran's active service (to include medical waste exposures therein), or is related to her husband's exposure to radiation?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

5.  The AOJ should also arrange for the Veteran's record to be forwarded to a physician with the requisite expertise for review and an advisory medical opinion regarding the etiology of any diagnosed vascular disability of the lower extremities, to include varicose veins or a disability manifested by weakness, swelling, and discoloration of the lower extremities.  Based on review of the record, the consulting physician should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current vascular disability/ies as shown in the medical record.

(b) Please identify the likely etiology for each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service, to include exposure to medical waste therein?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

6.  The AOJ should also arrange for the Veteran to be examined by an infectious disease specialist to determine the nature and likely etiology for her hepatitis B (and any other diagnosed hepatitis shown in the expanded record).  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify all forms of hepatitis that have been diagnosed.

(b) Please identify the likely etiology for each form of hepatitis diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service, to include medical exposures therein?  The examiner must specifically address the Veteran's contention that she was diagnosed with hepatitis in college or in the 1990s.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

7.  The AOJ should also arrange for the Veteran to be examined by a physician with the requisite expertise to determine the nature and likely etiology for the claimed stomach cyst, breast cysts, and skin condition of the seating area disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) the Veteran's current skin/cyst disability/ies.

(b)  Please identify the likely etiology for each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service, to include exposure to medical waste therein?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

8.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


